Citation Nr: 1038440	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-00 553	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1969.  Service in combat in the Republic of Vietnam is 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

This case was remanded by the Board in November 2008 for 
additional development.  To the extent possible, the Board's 
remand orders have been complied with, and the case is once again 
before the Board for appellate review.  


FINDING OF FACT

The Veteran does not have heart disease that is related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have heart disease that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2004 and 
December 2008.  Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's subsequent 
actions.  Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In a January 2009 written statement, the Veteran notified the AOJ 
that he had additional evidence to submit to substantiate his 
claim.  To date nothing else has been received into the record 
from the Veteran.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file, personnel file, and post-
service medical records.  As will be discussed below, a search 
for evidence of authorized use of amphetamines in service, which 
is a basis for the Veteran's claim, was unsuccessful.  The 
Veteran was scheduled for a VA examination on remand, but he 
failed to report for the examination.  He provided no explanation 
for this failure.  The Board must therefore adjudicate the claim 
based on the evidence of record.  See 38 C.F.R. § 3.655.  VA has 
no duty to inform or assist that was unmet. 

The Veteran's STRs show no evidence of any heart complaint or 
treatment.  The report of his separation examination noted that 
clinical evaluation of his heart and vascular system were normal, 
as were all other clinical evaluations.  

The record shows that beginning in the spring of 1991 the Veteran 
had progressive left heart failure, characterized by his treating 
cardiologist as "idiopathic cardiomyopathy in the absence of 
coronary disease."  An April 1994 letter from the Veteran's 
cardiologist, Robert J. Stuppy, M.D., F.A.C.C., stated that the 
Veteran developed progressive left ventricular dysfunction and 
symptomatic congestive heart failure that led to the need for 
transplantation.  

The Veteran contends that his heart ailment and subsequent heart 
transplant are etiologically related to his military service.  
Specifically, he contends that his heart ailment was caused by 
the authorized use of amphetamines while serving in combat in 
Vietnam.  Of record are statements from the Veteran and two 
service buddies that aver that they participated in operations 
that required the use of amphetamines that were issued to them 
for the purpose of remaining alert during nighttime combat 
operations.  

In a March 2006 statement, Dr. Stuppy indicated that there is 
evidence of a relationship between amphetamine use and the 
development of cardiomyopathy.  Dr. Stuppy opined that the 
amphetamine use contributed to the Veteran's cardiomyopathy, but 
noted that there was no way to definitively indicate what 
percentage of the problem was due to the drug use. 

On remand, the AOJ sought confirmation of the authorized use of 
amphetamines as described by the Veteran.  An August 2009 inquiry 
to the National Archives resulted in a negative response.  A 
search of Archive records of long-range reconnaissance units of 
Special Forces units in Vietnam failed to produce any information 
regarding the use of amphetamines.  An additional search of the 
records of the Office of the Surgeon General, and the tables of 
organization and equipment for infantry units, also failed to 
provide any relevant information.  

The AOJ subsequently informed the Veteran of the unsuccessful 
search for evidence of authorized amphetamine use, and requested 
that he provide information needed to contact his former unit for 
the purpose of continuing the search for information.  The 
Veteran did not respond to this request.  

The Veteran was thereafter scheduled for a VA medical examination 
for the express purpose of obtaining a medical opinion.  The 
Veteran failed to report for the scheduled examination.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  

Service connection may be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including cardiovascular-renal disease, 
may be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
This theory of service connection is unavailing because the 
Veteran's heart disorder, first seen in 1991, did not manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  

Certain diseases associated with exposure to herbicide agents, 
including Agent Orange, may be presumed to have been incurred in 
service even if there is no evidence of the disease in service, 
provided the Veteran actually set foot in Vietnam during the 
period of herbicide use there.  38 C.F.R. § 3.309(e).  The 
Veteran unquestionably served in Vietnam during the combat 
operations there, and therefore is presumed to have been exposed 
to herbicides used in Vietnam.  The list of diseases for which 
service connection may be presumed to be due to an association 
with herbicide agents does not include idiopathic cardiomyopathy.  
(Ischemic heart disease was recently added to the list of 
diseases presumptively caused by exposure to herbicides in 
Vietnam, but the Veteran has not been diagnosed with ischemic 
heart disease.  See 75 Fed. Reg. 54202- 53216 (Aug. 31, 2010).  
As noted above, the Veteran's heart disease that led to the need 
for transplantation was a cardiomyopathy of an idiopathic 
etiology.  Although cardiomyopathy may be caused by coronary 
artery disease, it is clear from the record that the Veteran's 
disease was of an unknown cause.  It was even noted in 1994 that 
his cardiomyopathy existed in the absence of coronary disease.)  
Service connection on a presumptive basis based on exposure to 
herbicides in Vietnam therefore is not warranted.  

As noted, there is no medical evidence of any in-service 
complaint or treatment related to the Veteran's heart.  The 
Veteran and two buddies aver that they were given amphetamines in 
order to stay alert while in combat, and the Veteran contends 
that this caused his heart disability.  There is some evidence 
from Dr. Stuppy suggesting a relationship between the use of 
amphetamines and the subsequent development of cardiomyopathy, 
but there has been no confirmation that use of amphetamines was 
authorized.  Service connection may not be awarded for the abuse 
of drugs, see 38 U.S.C.A. § 1110 (West 2002), and the Board does 
not find that the prolonged and liberal use of amphetamines that 
served as the premise for Dr. Stuppy's medical opinion was not an 
abuse of drugs.  

The Veteran and his comrades have indicated that amphetamines 
were provided to members of ambush patrols to help them stay 
awake, but there has been no official confirmation that such a 
practice was engaged in by the service department.  Indeed, 
search for such confirmation led to no information that such a 
practice existed.  The Board therefore finds that the statements 
regarding such use are not credible, particularly with respect to 
the liberal and extensive use suggested by Dr. Stuppy.  Even if 
V.F.R.'s June 2005 statement is to be believed that, as a medical 
specialist, he was aware that the drug was made available upon 
request by a service member, any prolonged use would constitute 
abuse of the drug.  Consequently, the Board finds no basis to 
link cardiomyopathy to the Veteran's period of active military 
service.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for heart disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


